Judgment and order reversed on the facts and a new trial granted, with costs to the appeHant to abide the event, on the ground that the finding of the jury that ownership of the car causing the injury was in the defendant Thomas F. Young is against the weight of the evidence. All concur, except Crosby and Cunningham, JJ., who dissent and vote for affirmance. (The judgment awards damages for personal injuries in an automobffe negUgence action. The order denies a motion for a new trial on the minutes.) Present —■ Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.